Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

Amendment No. 1 to Credit Agreement dated as of May 7, 2013 (this “First
Amendment”) among ALTISOURCE SOLUTIONS S.À R.L., a private limited liability
company (société à responsabilité limitée) organized and established under the
laws of the Grand Duchy of Luxembourg, having its registered office at 291,
route d’Arlon, L-1150 Luxembourg, Grand Duchy of Luxembourg, having a share
capital of USD 21,463,001 and registered with the Luxembourg Trade and Companies
register under number B 147268 (the “Borrower”), ALTISOURCE SOLUTIONS S.A., a
public limited liability company (société anonyme) organized and established
under the laws of the Grand Duchy of Luxembourg, having its registered office at
291, route d’Arlon, L-1150 Luxembourg, Grand Duchy of Luxembourg and registered
with the Luxembourg Trade and Companies register under number B 72391
(“Holdings”), BANK OF AMERICA, N.A., as lender (the “Incremental Term Lender”),
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”) and the Lenders party hereto (the
“Lenders”).

 

The Borrower, Holdings, the lenders from time to time party thereto and the
Administrative Agent, are parties to a Credit Agreement dated as of November 27,
2012 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”).  Pursuant to
Section 2.12(a) of the Credit Agreement, the Borrower has requested that the
Incremental Term Lender provide Incremental Term Loan Commitments.  In
accordance with Section 2.12(b) of the Credit Agreement, the Incremental Term
Lender has elected to provide Incremental Term Loan Commitments on the terms and
conditions set forth herein.  In addition, the Borrower has requested that the
Lenders agree to certain amendments to the Credit Agreement, and each of the
Lenders signatory hereto (which Lenders collectively constitute the Required
Lenders under the Credit Agreement), have agreed, subject to the terms and
conditions set forth herein, to amend the Credit Agreement as herein provided. 
Accordingly, the Borrower, Holdings, the Incremental Term Lender, the
Administrative Agent and the Lenders party hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01  Definitions.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement,
as amended by and after giving effect to this First Amendment (the “Amended
Credit Agreement”).

 

ARTICLE II
INCREMENTAL TERM LOAN COMMITMENT

 

Section 2.01  Incremental Term Loan Commitment.  The Incremental Term Lender
hereby agrees to establish First Amendment Incremental Term Loan Commitments
pursuant to which the Incremental Term Lender will provide First Amendment
Incremental Term Loans on the First Amendment Effective Date on the terms and
conditions set forth herein and in the amount set forth opposite its name on
Annex I attached hereto.  First Amendment Incremental Term Loan Commitments and
First Amendment Incremental Term Loans shall be subject to all of the terms and
conditions set forth in the Amended Credit Agreement, including, without
limitation, Section 2.12.  First Amendment Incremental Term Loans shall be Term
B Loans and shall, for all purposes of this First Amendment and the other Loan
Documents, be subject to all the terms and conditions set forth in the Amended
Credit

 

--------------------------------------------------------------------------------


 

Agreement applicable to the Term B Loans.  For the avoidance of doubt and
without limiting the generality of the foregoing, (i) the First Amendment
Incremental Term Loans shall bear interest at the rates applicable to the Term B
Loans from time to time and (ii) the Term Facility Maturity Date of the First
Amendment Incremental Term Loans shall be the Term B Facility Maturity Date.

 

ARTICLE III
AMENDMENTS TO THE CREDIT AGREEMENT

 

Section 3.01  Amendments.  The Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by inserting the following definitions in the appropriate
alphabetical order:

 

“Permitted Fiji Transaction” means a potential transaction or series of
transactions by the Borrower or a Restricted Subsidiary relating to the
acquisition (of stock, assets or a combination thereof) of, or combination with,
a Person engaged in business line(s) similar to certain Core Business Activities
which, as of the First Amendment Effective Date, is anticipated to be
consummated prior to December 31, 2013; provided that (i) the aggregate cash
purchase price payable by the Borrower or any Restricted Subsidiary shall not
exceed $110,000,000; (ii) the earn-out obligations incurred by the Borrower or
any Restricted Subsidiary shall not exceed $40,000,000; (iii) any Acquired
Entity in the Permitted Fiji Acquisition shall become a Subsidiary Guarantor
pursuant to, and as required by, Section 6.09; and (iv) any property or assets
acquired in connection with the Permitted Fiji Transaction shall be acquired by
a Loan Party.

 

“Permitted ResCap Transaction” means the transactions contemplated by that
certain Agreement dated as of April 12, 2013 between the Borrower and Ocwen,
pursuant to which, among other things, the parties thereto agreed that the
Borrower shall, in accordance with the terms thereof, be the exclusive provider
of certain services with respect to the mortgage servicing platform assets of
Residential Capital, LLC which were acquired by Ocwen on February 15, 2013.

 

“Permitted Share Buyback” means any existing share repurchase program of
Holdings pursuant to which Holdings may repurchase a portion of its Equity
Interests pro rata from its equityholders.

 

(b)                                 Clause (ii) of the definition of
“Consolidated Excess Cash Flow” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(ii)                                  the sum, without duplication, of (a) the
amounts for such period of (1) scheduled and other mandatory repayments, without
duplication, of Indebtedness for borrowed money (excluding repayments of any
revolving credit facility that are not included in Consolidated Working Capital
Liabilities except to the extent the commitments with respect thereto are
permanently reduced in connection with such repayments) and scheduled repayments
of obligations under Capital Leases (excluding any interest expense portion
thereof), (2) Consolidated Capital Expenditures (other than Consolidated Capital
Expenditures that are financed with the proceeds of any issuance or incurrence
of Indebtedness or any capital contributions or net cash proceeds of equity
issuances received or made by Holdings or the Borrower), and (3) Acquisition
Consideration and all consideration paid in connection with Permitted
Acquisitions and

 

2

--------------------------------------------------------------------------------


 

other Investments permitted to be made under Section 7.06 (other than (x) the
transactions referred to in the proviso to the second sentence of Section 6.12
consummated prior to the First Amendment Effective Date, (y) the Permitted
ResCap Transaction and (z) other Permitted Acquisitions or other Investments
that are, in the case of this clause (z), financed with the Available Amount or
with the proceeds of any issuance or incurrence of Indebtedness or any capital
contributions or net cash proceeds of equity issuances received or made by
Holdings or the Borrower, without duplication), plus (b) other non cash gains
increasing Consolidated Net Income for such period (excluding any such non cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash gain in any prior period). As used in this clause (ii),
“scheduled and other mandatory repayments, without duplication, of Indebtedness”
do not include any voluntary prepayments of Loans pursuant to Section 2.08(a) or
mandatory prepayments of the Loans pursuant to Section 2.08(b).

 

(c)                                  Clause (j) of the definition of
“Consolidated Adjusted EBITDA” in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(j) costs, fees and expenses incurred in connection with the Spinoff, the
Transactions, the First Amendment (including without limitation the incurrence
of First Amendment Incremental Term Loans on the First Amendment Effective Date
and the use of proceeds thereof and the payment of fees and expenses in
connection therewith), Permitted Acquisitions and Permitted Spin-Offs,

 

(d)                                 The definition of “Incremental Amount” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Incremental Amount” means, at any time, the excess, if any, of (i) the sum of
(A) $200,000,000 and (B) the principal amount of the First Amendment Incremental
Term Loans, over (ii) the aggregate amount of Incremental Term Loan Commitments
established pursuant to Section 2.12.  For the avoidance of doubt, after giving
effect to the making of the First Amendment Incremental Term Loans on the First
Amendment Effective Date, the Incremental Amount is $200,000,000.

 

(e)                                  Section 6.12 of the Credit Agreement is
hereby amended by amending and restating the parenthetical in clause (i) of the
proviso thereof as follows:

 

(including, without limitation, Principal Customer Acquisitions, the Permitted
Fiji Transaction, and the Permitted ResCap Transaction and any acquisition of
Residential Capital, LLC or the Homeward Residential business)

 

(f)                                   Section 7.04 of the Credit Agreement is
hereby amended by (i) amending and restating clause (c) thereof by inserting the
word “other” immediately following the word “make” and immediately prior to the
word “Restricted”, (ii) deleting the word “and” before clause (f) thereof and
replacing it with a comma, (iii) amending and restating clause (f) thereof in
its entirety to read as follows and (iv) adding a new clause (g) at the end
thereof to read as follows:

 

(f) (i) the Restricted Junior Payments made by the Borrower and Holdings under
this clause (f) prior to the First Amendment Effective Date in an amount equal
to $16,094,000 were permitted plus (ii) the Borrower and Holdings may make other
Restricted Junior Payments in an aggregate amount for all such Restricted Junior
Payments made under this clause (f)(ii) not to exceed the greater of
(x) $15,000,000 and (y) 15.0% of

 

3

--------------------------------------------------------------------------------


 

Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending as of the
last day of the most recently ended Fiscal Quarter, and (g) the Borrower may,
from time to time after the First Amendment Effective Date, make payments to
Holdings in an aggregate amount not to exceed $35,000,000, and Holdings may
accept such payments and use such proceeds from time to time to consummate all
or any portion of the Permitted Share Buyback.

 

(g)                                  The form of Compliance Certificate attached
as Exhibit C to the Credit Agreement is amended and restated in its entirety and
replaced with the Compliance Certificate attached hereto as Exhibit 1.

 

ARTICLE IV
AMENDMENTS TO THE CREDIT AGREEMENT TO IMPLEMENT
THE FIRST AMENDMENT INCREMENTAL TERM LOANS

 

Section 4.01  Amendments.  The Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by inserting the following definitions in the appropriate
alphabetical order:

 

“First Amendment” means that certain Amendment No. 1 to Credit Agreement dated
as of May 7, 2013 among the Borrower, Holdings, the Administrative Agent, the
Incremental Term Lender (as defined therein) and the other Lenders party
thereto.

 

“First Amendment Effective Date” means the date on which the conditions
specified in Section 5.01 of the First Amendment are satisfied (or waived).

 

“First Amendment Incremental Term Loan Commitments” means Incremental Term Loan
Commitments established pursuant to the First Amendment.

 

“First Amendment Incremental Term Loans” means Incremental Term Loans
implemented pursuant to the First Amendment.

 

(b)                                 The definition of “Lender” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such person that ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 10.06), as well as any Person that becomes
a “Lender” hereunder pursuant to Section 10.06, 2.12 or 2.14, including, for the
avoidance of doubt, the Incremental Term Lender under and as defined in the
First Amendment.

 

(c)                                  The definition of “Loan Documents” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Loan Documents” means this Agreement, each Guaranty, each Security Document,
each Note (if any), the First Amendment, the Administrative Agent Fee Letter and
the Engagement Letter and all agreements, instruments or documents in connection
therewith.

 

4

--------------------------------------------------------------------------------


 

(d)                                 The definition of “Term B Loan Commitment”
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Term B Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make Term B Loans as set forth in Section 2.01(i) (and any
Incremental Term Loans in the form of Term B Loans as set forth in
Section 2.01(ii)).  The initial amount of each Lender’s Term B Loan Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance (or
Incremental Assumption Agreement) pursuant to which such Lender shall have
assumed its Term B Loan Commitment (or its Incremental Term Loan Commitment), as
applicable.  The aggregate amount of the Term B Loan Commitments on the First
Amendment Effective Date is $200,000,000, which Term B Loan Commitments are in
the form of the First Amendment Incremental Term Loan Commitments.

 

(e)                                  Section 2.07(a)(i) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

(i)                                     the Borrower shall repay Term B
Borrowings (including, for the avoidance of doubt, the First Amendment
Incremental Term Loans) to the Administrative Agent for the ratable accounts of
the Lenders on the last Business Day of March, June, September and December,
commencing with June 30, 2013, and prior to the Term B Facility Maturity Date
(each such date, a “Scheduled Repayment Date”) in the aggregate principal amount
(a “Scheduled Repayment”) equal to $1,001,253.13;

 

(f)                                   Section 6.12 of the Credit Agreement is
hereby amended by adding the following sentence at the end thereof:

 

Use the proceeds of the First Amendment Incremental Term Loans:  (i) to pay
fees, commissions and expenses, including any upfront fees, in connection with
the First Amendment and the First Amendment Incremental Term Loans and (ii) for
other general corporate purposes not in contravention of any Law or any Loan
Document.

 

ARTICLE V
CONDITIONS TO EFFECTIVENESS

 

Section 5.01  Conditions to Effectiveness of this First Amendment.  This First
Amendment, the funding of the First Amendment Incremental Term Loans pursuant
hereto and each of the amendments to the Credit Agreement contained herein shall
become effective on the date (the “First Amendment Effective Date”) on which the
following conditions precedent are satisfied (or waived):

 

(a)                                 Execution and Delivery of this First
Amendment and Amendments to the Luxembourg Security Agreements.  The
Administrative Agent shall have received counterparts of this First Amendment
duly executed by the Borrower, Holdings, the Incremental Term Lender, the
Administrative Agent and, solely with respect to the amendments to the Credit
Agreement contained in Article III herein, the Required Lenders under the Credit
Agreement.  The Administrative Agent shall have received counterparts of the
amendments to the Luxembourg Security Agreements duly executed by the Luxembourg
Parties party thereto and the Collateral Agent, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(b)                                 Payment of Fees.  All fees required to be
paid and costs and expenses, in each case, due to the Administrative Agent and
its affiliates and the Lenders shall have been paid (including (i)

 

5

--------------------------------------------------------------------------------


 

the fees referred to in that certain Engagement Letter, dated as of April 25,
2013 among the Borrower and the Lead Arrangers and (ii) a fee to the
Administrative Agent for the ratable accounts of the Lenders holding Term B
Loans made on the Effective Date that remain outstanding on the First Amendment
Effective Date that consent to the amendments to the Credit Agreement contained
in Article III herein (as evidenced by the receipt by the Administrative Agent
of an executed counterpart signature page) equal to 0.125% of the aggregate
principal amount of such Term B Loans outstanding on the First Amendment
Effective Date); provided that any fees may, if applicable, be paid by being
netted out of the proceeds of the First Amendment Incremental Term Loans.

 

(c)                                  Counsel Fees.  Fried, Frank, Harris,
Shriver & Jacobson LLP (“Fried Frank”) and Arendt & Medernach — Avocats
(“Arendt”) shall have received full payment from the Borrower of the fees and
expenses of Fried Frank and Arendt described in Section 7.06 of this First
Amendment.

 

(d)                                 Deliverables.  The Administrative Agent’s
receipt of the following, each of which shall be originals or pursuant to
electronic transmission (followed promptly by originals) unless otherwise
specified, each properly executed by an Authorized Officer of the signing Loan
Party, each dated the First Amendment Effective Date (or, in the case of
certificates of governmental officials, a recent date before the First Amendment
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     if requested by the Incremental Term
Lender, a Note executed by the Borrower in favor of the Incremental Term Lender
evidencing the First Amendment Incremental Term Loans of the Incremental Term
Lender;

 

(ii)                                  a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of each
applicable jurisdiction) of each Loan Party in the domestic jurisdiction of such
Loan Party as of a recent date and, with respect to each Luxembourg Party, a
negative certificate issued by the Luxembourg Register of Commerce and
Companies;

 

(iii)                               a certificate of the Secretary or Assistant
Secretary or similar officer or a manager of each Loan Party dated the First
Amendment Effective Date and certifying:

 

(A)                               that either (1) attached thereto is a true,
correct and complete copy of the certificate or articles of incorporation,
certificate of formation or articles of association (to the extent such concept
or a similar concept exists under the laws of each applicable jurisdiction),
including all amendments thereto, of such Loan Party or (2) such Loan Party’s
certificate or articles of incorporation, certificate of formation or articles
of association (to the extent such concept or a similar concept exists under the
laws of each applicable jurisdiction), which was previously delivered to the
Administrative Agent continues to be in full force and effect and has not been
rescinded, amended, repealed or otherwise modified since such delivery date;

 

(B)                               that attached thereto, with respect to each
Luxembourg Party, is a true, correct and complete copy of an excerpt issued by
the Luxembourg Trade and Companies Register;

 

(C)                               that either (1) attached thereto is a true,
correct and complete copy of the by-laws (or limited liability company agreement
or other equivalent governing documents) of such Loan Party which were at the
time of adoption of the resolutions described in (C) below and are on and as of
the First Amendment Effective

 

6

--------------------------------------------------------------------------------


 

Date in full force and effect or (2) such Loan Party’s by-laws (or limited
liability company agreement or other equivalent governing documents) which were
previously delivered to the Administrative Agent continues to be in full force
and effect and has not been rescinded, amended, repealed or otherwise modified
since such delivery date;

 

(D)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or managers (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member) authorizing the execution, delivery and performance of the
First Amendment Documents (as defined in Section 6.01) to which such Loan Party
is a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the First Amendment Effective Date;

 

(E)                                that the certificate or articles of
incorporation, certificate of formation or articles of association of such Loan
Party described in (A) above has not been amended since the date of the last
amendment thereto disclosed pursuant to (A) above; and

 

(F)                                 as to the incumbency and specimen signature
of each officer, manager, or other representative executing any First Amendment
Document or any other document delivered in connection herewith on behalf of
such Loan Party;

 

(iv)                              (i) a certificate of another officer or
manager as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or similar officer or manager executing the certificate
pursuant to clause (iii) above (which may, for the avoidance of doubt, be
included as a part of such certificate delivered pursuant to clause (iii) above)
or (ii) or a certification from an Authorized Officer of such Loan Party that
the Secretary or Assistant Secretary or similar officer listed on the incumbency
certificate delivered as a part of the Secretary’s Certificate of such Loan
Party previously delivered to the Administrative Agent prior to the First
Amendment Effective Date are and continue to be authorized to act on behalf of
such Loan Party in connection with the First Amendment and the other Loan
Documents to which such Loan Party is a party;

 

(v)                                 a favorable written opinion of (i) Hunton &
Williams LLP, special counsel to the Loan Parties, (ii) Kevin J. Wilcox, general
counsel to Holdings, (iii) Nauta Dutilh, special Luxembourg counsel to Holdings
and the Borrower and (iv) Arendt, special Luxembourg counsel to the
Administrative Agent, in each case (A) dated the First Amendment Effective Date,
(B) addressed to the Administrative Agent and the Incremental Term Lender and
(C) in form and substance reasonably satisfactory to the Administrative Agent
and covering such matters as the Administrative Agent shall reasonably request;

 

(vi)                              a certificate signed by an Authorized Officer
of the Borrower certifying that (i) the conditions precedent set forth in
Section 5.01(b) and (c) of the Credit Agreement shall have been satisfied both
immediately before and after giving effect to this First Amendment and the First
Amendment Incremental Term Loans and (ii) the Senior Secured Leverage Ratio
determined in accordance with Section 7.07 of the Credit Agreement is equal to
or less than 3.00 to 1.00 as of the last day of the Fiscal Quarter most recently
ended immediately prior to and after giving effect to the incurrence of First
Amendment Incremental Term Loans, together with supporting calculations; and

 

7

--------------------------------------------------------------------------------


 

(vii)                           a certificate signed by the chief financial
officer of the Borrower attesting to and demonstrating that each of the
Borrower, individually, and the Loan Parties, taken as a whole, was Solvent and
would be Solvent immediately before and after giving effect to the incurrence of
the First Amendment Incremental Term Loans.

 

(e)                                  First Amendment Effective Date.  The First
Amendment Effective Date shall have occurred on or prior to May 7, 2013.

 

(f)                                   Representations and Warranties.  The
representations and warranties set forth in Section 6.01 of this First Amendment
and any other the Loan Document shall be true and correct in all material
respects as of such date, as applicable, with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

 

(g)                                  Notices Required by Section 2.12 of the
Credit Agreement.  All notices required for Incremental Term Loans shall have
been delivered as required by Section 2.12(a) of the Credit Agreement.

 

(h)                                 Borrowing Request.  The Administrative Agent
shall have received a Borrowing Request requesting the borrowing of First
Amendment Incremental Term Loans on the First Amendment Effective Date in
accordance with the requirements of Section 2.03 of the Credit Agreement;
provided that the Administrative Agent, in its reasonable discretion, may
shorten notice periods required by Section 2.03 of the Credit Agreement.

 

Section 5.02  Effects of this First Amendment.

 

(a)                                 On the First Amendment Effective Date, the
Credit Agreement will be automatically amended to reflect the amendments thereto
provided for in this First Amendment.  The rights and obligations of the parties
hereto shall be governed (i) prior to the First Amendment Effective Date, by the
Credit Agreement and (ii) on and after the First Amendment Effective Date, by
the Amended Credit Agreement.  Once the First Amendment Effective Date has
occurred, each reference in the Credit agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement
and all references to the Credit Agreement in any document, instrument,
agreement, or writing shall be deemed to refer to the Amended Credit Agreement.

 

(b)                                 Other than as specifically provided herein,
this First Amendment shall not operate as a waiver or amendment of any right,
power or privilege of the Administrative Agent or any Lender under the Credit
Agreement or any other Loan Document or of any other term or condition of the
Credit Agreement or any other Loan Document, nor shall the entering into of this
First Amendment preclude the Administrative Agent and/or any Lender from
refusing to enter into any further waivers or amendments with respect thereto. 
This First Amendment is not intended by any of the parties hereto to be
interpreted as a course of dealing which would in any way impair the rights or
remedies of the Administrative Agent or any Lender except as expressly stated
herein, and no Lender shall have any obligation to extend credit to the Borrower
other than pursuant to the strict terms of the Credit Agreement and the other
Loan Documents, as amended or supplemented to date (including by means of this
First Amendment).

 

(c)                                  For the purpose of Luxembourg law
(including article 1278 of the Luxembourg Civil Code), the provisions of any
Security Document governed by Luxembourg law and the first ranking security
interests created thereunder shall continue in full force and effect and shall
be preserved for the

 

8

--------------------------------------------------------------------------------


 

benefit of the Collateral Agent.  The first ranking security interests created
under any Security Document governed by Luxembourg law shall secure the
Obligations, as resulting from the Loan Documents and the Credit Agreement (as
amended, supplemented, restated, extended or novated (in each case, however
fundamentally and of whatsoever nature) from time to time in the past or in the
future).

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

Section 6.01  Representations and Warranties of the Borrower.  In order to
induce the Incremental Term Lender to commit to provide First Amendment
Incremental Term Loans and the Administrative Agent and the Incremental Term
Lender to enter into this First Amendment, the Borrower represents and warrants,
as of the First Amendment Effective Date, that:  (a) each Loan Party party
hereto or thereto has all requisite power and authority to enter into the First
Amendment and the other Loan Documents required to be delivered hereunder
(collectively, the “First Amendment Documents”) to which it is a party and to
carry out the transactions contemplated thereby; (b) the execution, delivery and
performance of each of the First Amendment Documents have been duly authorized
by all necessary action on the part of each Loan Party that is a party thereto
and on the part of the respective shareholders, members or other equity security
holders of each Loan Party; (c) the execution, delivery and performance by the
Loan Parties of the First Amendment Documents to which they are parties and the
consummation of the transactions contemplated thereby do not and shall not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority (other than any filings or
reports required under the securities laws) except as otherwise set forth in the
First Amendment Documents and except for filings and recordings with respect to
the Collateral to be made, or otherwise delivered to the Collateral Agent for
filing and/or recordation; (d) each First Amendment Document has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability relating to or limiting creditors’ rights or by equitable
principles relating to enforceability; and (e) no Default or Event of Default
has occurred and is Continuing or would result from the First Amendment and the
First Amendment Incremental Term Loans.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.01  Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this First Amendment and shall
not affect the construction of, or be taken into consideration in interpreting,
this First Amendment.

 

Section 7.02  Execution in Counterparts.  This First Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this First Amendment by facsimile or other electronic imaging
means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this First Amendment.

 

Section 7.03  Successors and Assigns.  The provisions of this First Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

9

--------------------------------------------------------------------------------


 

Section 7.04  Governing Law; Jurisdiction, Etc.

 

(a)           Governing Law.  THIS FIRST AMENDMENT AND THE OTHER FIRST AMENDMENT
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
FIRST AMENDMENT OR ANY OTHER FIRST AMENDMENT DOCUMENT (EXCEPT, AS TO ANY OTHER
FIRST AMENDMENT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION.

 

(b)           Submission to Jurisdiction.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS FIRST AMENDMENT AND THE OTHER FIRST AMENDMENT DOCUMENTS TO WHICH IT IS A
PARTY OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS FIRST
AMENDMENT OR ANY OTHER FIRST AMENDMENT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS FIRST AMENDMENT OR ANY OTHER FIRST AMENDMENT
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)           Waiver of Venue.  THE BORROWER AND EACH OTHER LOAN PARTY PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS FIRST
AMENDMENT OR ANY FIRST AMENDMENT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS FIRST AMENDMENT OR ANY OTHER FIRST

 

10

--------------------------------------------------------------------------------


 

AMENDMENT DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 7.05  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS FIRST AMENDMENT OR ANY OTHER FIRST AMENDMENT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS FIRST AMENDMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 7.06  Fees and Expenses.  The Borrower agrees to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
affiliates (including the reasonable and invoiced fees, charges and
disbursements of Fried Frank, as U.S. counsel for the Administrative Agent, and
Arendt, as Luxembourg counsel to the Administrative Agent) in connection with
the preparation, negotiation, execution, delivery, administration and
enforcement of this First Amendment and the other documents and instruments
referred to herein or contemplated hereby.

 

Section 7.07  Loan Document Pursuant to Credit Agreement.  This First Amendment
is a Loan Document executed pursuant to the Credit Agreement and shall be
construed, administered and applied in accordance with all of the terms and
provisions of the Credit Agreement (and, following the effectiveness hereof, the
Amended Credit Agreement).

 

Section 7.08  Incremental Assumption Agreement Pursuant to Credit Agreement. 
This First Amendment, except for Article III hereof, shall constitute an
Incremental Assumption Agreement for all purposes of the Amended Credit
Agreement and the other Loan Documents.

 

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the signatories hereto have caused this First Amendment to
be executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

BORROWER:

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

 

 

 

HOLDINGS:

ALTISOURCE PORTFOLIO SOLUTIONS S.A.

 

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

 

Name:

Robert Rittelmeyer

 

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

INCREMENTAL TERM LENDERS:

BANK OF AMERICA, N.A., as an Incremental Term Lender

 

 

 

 

 

 

By:

/s/ Mark Short

 

 

Name:

Mark Short

 

 

Title:

Director

 

S-3

--------------------------------------------------------------------------------


 

LENDERS:

SIGNATURE PAGE TO THE AMENDMENT NO. 1 DATED AS OF MAY 7, 2013 TO THE CREDIT
AGREEMENT DATED AS OF NOVEMBER 27, 2012, AMONG ALTISOURCE SOLUTIONS S.À R.L.,
ALTISOURCE PORTFOLIO SOLUTIONS S.A., THE LENDERS FROM TIME TO TIME PARTY THERETO
AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent, for and on behalf of the
Required Lenders who have consented hereto as provided in Section 10.01 of the
Credit Agreement

 

 

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

 

Name:

Robert Rittelmeyer

 

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND AGREEMENT

 

Each Loan Party listed below hereby acknowledges that it has reviewed the
Amendment No. 1 to Credit Agreement dated as of May 7, 2013 to which this
Acknowledgement and Agreement is attached as an exhibit (the “First Amendment”)
and hereby consents to the execution, delivery and performance thereof by the
Borrower.  Each Loan Party hereby confirms its obligation under each Loan
Document to which it is a party and agrees that, after giving effect to the
First Amendment, neither the modification of the Credit Agreement or any other
Loan Document effected pursuant to the First Amendment, nor the execution,
delivery, performance or effectiveness of the First Amendment or any other Loan
Document impairs the validity or effectiveness of any Loan Document to which it
is a party or impairs the validity, effectiveness or priority of the Liens
granted pursuant to any other Loan Document to which it is a party or by which
it is otherwise bound.

 

THIS ACKNOWLEDGEMENT AND AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS ACKNOWLEDGEMENT AND AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

 

 

ALTISOURCE FULFILLMENT OPERATIONS, INC.

 

 

 

 

 

 

By:

/s/ Jeffery R. McGuiness

 

 

Name:

Jeffery R. McGuiness

 

 

Title:

President

 

 

 

ALTISOURCE HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

 

 

ALTISOURCE PORTFOLIO SOLUTIONS, INC.

 

 

 

 

 

 

By:

/s/ Robert I. Herman

 

 

Name:

Robert I. Herman

 

 

Title:

Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

ALTISOURCE SINGLE FAMILY, INC.

 

 

 

 

 

 

By:

/s/ Jason C. Kirkley

 

 

Name:

Jason C. Kirkley

 

 

Title:

President

 

 

 

ALTISOURCE SOLUTIONS, INC.

 

 

 

 

 

 

By:

/s/ John P. Barrack

 

 

Name:

John P. Barrack

 

 

Title:

Treasurer

 

 

 

ALTISOURCE US DATA, INC.

 

 

 

 

 

 

By:

/s/ John P. Barrack

 

 

Name:

John P. Barrack

 

 

Title:

Treasurer

 

 

 

BELTLINE ROAD INSURANCE AGENCY, INC.

 

 

 

 

 

 

By:

/s/ John P. Barrack

 

 

Name:

John P. Barrack

 

 

Title:

Treasurer

 

 

 

NATIONWIDE CREDIT, INC.

 

 

 

 

 

 

By:

/s/ Vivek Bhandari

 

 

Name:

Vivek Bhandari

 

 

Title:

President

 

 

 

PORTFOLIO MANAGEMENT OUTSOURCING SOLUTIONS, LLC

 

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

S-2

--------------------------------------------------------------------------------


 

 

POWER DEFAULT SERVICES, INC.

 

 

 

 

 

 

By:

/s/ John P. Barrack

 

 

Name:

John P. Barrack

 

 

Title:

Treasurer

 

 

 

PREMIUM TITLE AGENCY, INC.

 

 

 

 

 

 

By:

/s/ James A. Weld

 

 

Name:

James A. Weld

 

 

Title:

President

 

 

 

PREMIUM TITLE OF CALIFORNIA, INC.

 

 

 

 

 

 

By:

/s/ James A. Weld

 

 

Name:

James A. Weld

 

 

Title:

President

 

 

 

PREMIUM TITLE SERVICES, INC.

 

 

 

 

 

 

By:

/s/ James A. Weld

 

 

Name:

James A. Weld

 

 

Title:

President

 

 

 

PTS — TEXAS TITLE, INC.

 

 

 

 

 

 

By:

/s/ James A. Weld

 

 

Name:

James A. Weld

 

 

Title:

President

 

 

 

REALHOME SERVICES AND SOLUTIONS, INC.

 

 

 

 

 

 

By:

/s/ Christian D. Webb

 

 

Name:

Christian D. Webb

 

 

Title:

President

 

S-3

--------------------------------------------------------------------------------


 

 

SPRINGHOUSE, LLC

 

 

 

 

 

 

By:

/s/ J. Kevin Raney

 

 

Name:

J. Kevin Raney

 

 

Title

President

 

 

 

THE MORTGAGE PARTNERSHIP OF AMERICA, L.L.C.

 

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

 

 

WESTERN PROGRESSIVE TRUSTEE, LLC

 

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

S-4

--------------------------------------------------------------------------------


 

ANNEX I

 

INCREMENTAL TERM LOANS

 

Incremental Term Lender

 

Amount

 

Bank of America, N.A.

 

$

200,000,000

 

Total:

 

$

200,000,000

 

 

--------------------------------------------------------------------------------